IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48761

STATE OF IDAHO,                                  )
                                                 )    Filed: May 26, 2022
       Plaintiff-Respondent,                     )
                                                 )    Melanie Gagnepain, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
GARET LYLE BERNARD,                              )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Davis F. VanderVelde, District Judge; Hon. Shane
       Darrington, Magistrate.

       Decision of the district court, on intermediate appeal from the magistrate court,
       affirming denial of motion to suppress, affirmed.

       Fyffe Law, LLC; Robyn A. Fyffe, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Garet Lyle Bernard appeals from the decision of the district court, on intermediate appeal
from the magistrate court, affirming the denial of his motion to suppress. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       While patrolling around midnight in Nampa, Officer Tucker observed a pickup, driven by
Bernard, traveling at approximately 35 mph after the speed limit increased to 45 mph. Noticing
the pickup was traveling under the speed limit, the officer activated his dash camera to record the
driving pattern. Officer Tucker noticed the pickup slightly drifting side to side within the lane of
travel, and at one point, the pickup’s passenger-side tires crossed onto the dashed line dividing
the lanes of travel. Although Officer Tucker found the driving pattern noticeable, he decided he


                                                 1
did not have “a reason to stop [the pickup] at that moment,” and he deactivated his dash camera
but continued following the pickup.
       Shortly thereafter, the pickup rounded a curve in the road, and Officer Tucker observed
the pickup’s driver-side tires cross over a solid yellow line into the center turn lane for
approximately fifteen feet. Officer Tucker believed crossing the yellow line to be an “actual
offense” under Idaho law, and based on that observation, “coupled with the pattern,” he initiated
a traffic stop. Officer Tucker contacted Bernard, smelled alcohol, observed additional signs of
impairment, and ultimately arrested him for driving under the influence (DUI).
       The State charged Bernard with misdemeanor DUI, Idaho Code § 18-8004(1)(a), and
Bernard filed a motion to suppress, arguing Officer Tucker lacked reasonable suspicion to stop
Bernard. At the suppression hearing, Officer Tucker and Bernard testified. Additionally, the
video from Officer Tucker’s dash camera and a drawing of the area of the traffic stop were
admitted into evidence. At the conclusion of the hearing, the magistrate court denied Bernard’s
motion. The court noted that Officer Tucker testified Bernard’s driving pattern “was not within .
. . the broad range of normal driving behavior” and that this behavior included traveling ten miles
under the speed limit, slightly drifting within the lane, “touching the center white line,” and
“cross[ing] the yellow line.” Based on these facts, the court concluded “under the totality of
circumstances analysis [Bernard] had given [Officer Tucker] reasonable and articulable
suspicion to effectuate the stop.”
       Following this ruling, Bernard conditionally pled guilty to DUI and reserved his right to
appeal the denial of his suppression motion. On intermediate appeal to the district court, Bernard
argued that crossing the solid yellow line into the center turn lane was not a violation of
I.C. § 49-6371 and that his driving pattern did not establish a reasonable suspicion he was driving
under the influence. The district court ruled that the magistrate court never concluded Bernard
had violated I.C. § 49-637 and declined to consider Bernard’s argument that he did not violate
this provision. Further, the district court ruled “Bernard’s driving pattern, when taken as a
whole, provided reasonable, articulable suspicion for the stop.”




1
         Idaho Code § 49-637 provides in part that “a vehicle shall be driven as nearly as
practicable entirely within a single lane and shall not be moved from that lane until the driver has
first ascertained that the movement can be made with safety.” I.C. § 49-637(1).
                                                 2
       Bernard timely appeals the district court’s order affirming the magistrate court’s denial of
his suppression motion.
                                                 II.
                                   STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, we review the magistrate court record to determine whether there is
substantial and competent evidence to support the magistrate court’s findings of fact and whether
the magistrate court’s conclusions of law follow from those findings. State v. Korn, 148 Idaho
413, 415, 224 P.3d 480, 482 (2009).          However, as a matter of appellate procedure, our
disposition of the appeal will affirm or reverse the decision of the district court. State v.
Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App. 2014). Thus, we review the
magistrate court’s findings and conclusions, whether the district court affirmed or reversed the
magistrate court and the basis therefore, and either affirm or reverse the district court.
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                 III.
                                            ANALYSIS
       Bernard challenges the conclusion that Officer Tucker had reasonable suspicion for the
traffic stop. A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and
implicates the Fourth Amendment’s prohibition against unreasonable searches and seizures.
Delaware v. Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286.
Under the Fourth Amendment, an officer may stop a vehicle to investigate possible criminal
behavior if there is a reasonable and articulable suspicion that the vehicle is being driven
contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131
Idaho 205, 208, 953 P.2d 645, 648 (Ct. App. 1998). Specifically, the Idaho Supreme Court has

                                                  3
identified two possible justifications for a traffic stop:       (1) the officer has a reasonable,
articulable suspicion that the driver has committed an offense, such as a traffic offense, or (2) the
officer has a reasonable, articulable suspicion that the driver is engaged in other criminal activity,
such as driving under the influence. State v. Fuller, 163 Idaho 585, 588, 416 P.3d 957, 960
(2018); State v. Neal, 159 Idaho 439, 442, 362 P.3d 514, 517 (2015).
       The reasonableness of the suspicion must be evaluated upon the totality of the
circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709
(Ct. App. 1999). The reasonable suspicion standard requires less than probable cause but more
than mere speculation or instinct on the part of the officer. Id. An officer may draw reasonable
inferences from the facts in his or her possession, and those inferences may be drawn from the
officer’s experience and law enforcement training. State v. Montague, 114 Idaho 319, 321, 756
P.2d 1083, 1085 (Ct. App. 1988).
       A driving pattern may give rise to a reasonable suspicion of DUI where the pattern is not
within the broad range of normal driving behavior. Neal, 159 Idaho at 443, 362 P.3d at 518.
This Court has previously ruled that a driving pattern “was not within the range of normal
driving behavior and was an objective indication that the driver was impaired” even though the
“vehicle never entirely left its lane of travel.” Atkinson, 128 Idaho at 561, 916 P.2d at 1286. For
example, in Atkinson, the Court ruled that a driving pattern was not within the range of normal
driving behavior where at 11:45 p.m. on a Friday, an officer observed a vehicle twice “veer to
the left and touch or cross the center line” and “swerve[] back across the lane of travel and
touch[] the fog line.” Id. Similarly, in Flowers, 131 Idaho at 206-07, 953 P.2d at 646-47, at
12:42 a.m. an officer observed a vehicle going approximately 10 mph under the speed limit,
weaving within its lane of traffic, hugging the fog line, crossing the fog line by a tire’s width
once, and touching the center line once or twice. Based on this driving pattern, this Court
concluded that these observations supported reasonable suspicion the driver was intoxicated and
justified an investigatory stop. Id. at 209, 953 P.2d at 649.
       As in Flowers and Atkinson, the totality of circumstances Officer Tucker observed gave
rise to the reasonable suspicion that Bernard was driving under the influence. Officer Tucker
testified that Bernard’s driving pattern “was noticeable to the point where it seemed different
than what I regularly observe.” Specifically, Officer Tucker observed Bernard’s pickup traveling
approximately 10 mph under the speed limit in “a high-speed area,” drifting from side to side

                                                  4
within the lane, touching the center white line dividing the lanes, and crossing the solid yellow
line into a turn lane. Based on these observations, we conclude Officer Tucker had reasonable
suspicion that Bernard was driving under the influence.
       We disagree with Bernard’s argument on appeal that the magistrate court “erroneously
equated [Officer Tucker’s] testimony that [Bernard’s] low speed was sufficiently outside the
range of normal to catch his attention with the conclusion that [Bernard’s] overall driving pattern
fell outside the broad range of normal driving behavior” and that Officer Tucker “expressly
testified to the contrary.” Although Officer Tucker testified that, after observing the pickup
drifting and traveling under the speed limit, he did not believe he had “a reason to stop [the
pickup] at that moment,” he concluded he did have reasonable suspicion later after the pickup
crossed the yellow center line. During the suppression hearing, Bernard’s counsel inquired about
Bernard’s overall driving pattern, “I mean, it looks like pretty normal driving, right?”         In
response, Officer Tucker testified, “I follow a lot of cars. It was noticeable to the point where it
seemed different than what I regularly observed.” Contrary to Bernard’s suggestion on appeal,
this testimony was not limited only to Officer Tucker’s observation of the pickup traveling under
the speed limit. Based on this and other testimony, substantial evidence supports the magistrate
court’s conclusion that Officer Tucker had reasonable suspicion to initiate the traffic stop.
       Bernard also argues he did not violate I.C. § 49-637(1) “when his tires briefly crossed
into the center turning lane.” During the suppression hearing, Officer Tucker testified that he
observed Bernard “cross[] the double yellow or the yellow dashed dividing line into the center
turn lane”; he believed this conduct was “an actual offense of Idaho [C]ode”; and he stopped
Bernard based on that offense “coupled with [Bernard’s driving] pattern.” Addressing Officer
Tucker’s testimony that he believed Bernard committed an actual traffic offense, the magistrate
court stated:
               Since the officer didn’t tell me what he believed that ordinance to be, I
       can’t make a factual finding that [Bernard] did, in fact, violate the ordinance
       because I don’t know which ordinance he’s talking about. I assume that that is
       Idaho Code 49-637. But, again, he didn’t tell me that so I don’t know that. So I
       feel like my ruling must be based on the totality of the circumstances to constitute
       reasonable and articulable suspicion rather than on violation of a specific statute.
       Despite the magistrate court’s express statement that it could not rule whether Bernard
violated I.C. § 49-637, he argues on appeal that he did not violate I.C. § 49-637(1). This Court
will not review an appellant’s assignment of error unless the record discloses an adverse ruling

                                                 5
forming the basis for the claim. State v. Huntsman, 146 Idaho 580, 585, 199 P.3d 155, 160 (Ct.
App. 2008); State v. Dougherty, 142 Idaho 1, 6, 121 P.3d 416, 421 (Ct. App. 2005).
Accordingly, we decline to address this argument and conclude the district court, likewise,
correctly declined to rule on the issue.
                                                IV.
                                           CONCLUSION
       Substantial evidence supports the magistrate court’s conclusion that Officer Tucker had
reasonable suspicion for the traffic stop. Accordingly, we affirm the decision of the district court
affirming the magistrate court’s denial of Bernard’s suppression motion.
       Chief Judge LORELLO and Judge HUSKEY CONCUR.




                                                 6